


Exhibit 10.7

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of December 31, 2008, by and between YADKIN VALLEY BANK AND TRUST
COMPANY, a North Carolina banking corporation (hereinafter referred to as the
“Bank”) and STEPHEN S.  ROBINSON, an individual resident of North Carolina
(hereinafter referred to as the “Officer”).  This Agreement amends and restates
that certain employment agreement dated January 1, 2008.

 

For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:

 

1.             Employment.  The Bank agrees to continue to employ the Officer
and the Officer agrees to continue to accept employment upon the terms and
conditions stated herein as an Executive Vice President of the Bank.  The
Officer shall render such administrative and management services to the Bank as
are customarily performed by persons situated in a similar executive capacity. 
The Officer shall promote the business of the Bank, including being active in at
least one civic organization in Iredell County, and perform such other duties as
shall, from time to time, be reasonably assigned by the President of the Bank. 
Upon the request of the President, the Officer shall disclose all business
activities or commercial pursuits in which Officer is engaged, other than Bank
duties.

 

2.             Compensation.  The Bank shall pay the Officer during the term of
this Agreement, as compensation for all services rendered by the Officer to the
Bank, a base salary at the rate of $192,551 per annum, payable in cash not less
frequently than monthly.  The rate of such salary shall be reviewed by the Bank
not less often than annually and the Bank may increase, but shall not decrease,
such rate during the term of this Agreement.  Such rate of salary, or increased
rate of salary, as the case may be, may be further increased from time to time
in such amounts as the Bank, in its discretion, may decide.  In determining
salary increases, the Bank shall compensate the Officer for increases in the
cost of living and may also provide for performance or merit increases. 
Participation in the Bank’s incentive compensation, deferred compensation,
discretionary bonus, profit-sharing, retirement and other employee benefit plans
and participation in any fringe benefits shall not reduce the salary payable to
the Officer under this Paragraph.  In the event of a Change in Control (as
defined in Paragraph 10), the Officer’s rate of salary shall be increased not
less than five percent annually during the term of this Agreement.  Any payments
made under this Agreement shall be subject to such deductions as are required by
law or regulation or as may be agreed to by the Bank and the Officer.

 

3.             Discretionary Bonuses.  During the term of this Agreement, the
Officer shall be entitled to such discretionary bonuses as may be authorized,
declared and paid by the Bank to the Bank’s key management employees.  All such
bonuses authorized and declared by the

 

1

--------------------------------------------------------------------------------


 

Bank shall be paid in cash at the latest within sixty days of the earlier of
such authorization or declaration.  No other compensation provided for in this
Agreement shall be deemed a substitute for the Officer’s right to such
discretionary bonuses when and as declared by the Bank.

 

4.             Participation in Retirement and Employee Benefit Plans; Fringe
Benefits.

 

(a)           The Bank shall provide family medical coverage and disability
insurance for the Officer and the Officer shall also be entitled to participate
in any plan relating to deferred compensation, stock options, stock purchases,
pension, thrift, profit sharing, group life insurance, education, or other
retirement or employee benefits that the Bank has adopted, or may, from time to
time adopt, for the benefit of its executive employees or for employees
generally, subject to the eligibility rules of such plans. Any options or
similar awards shall be issued to the Officer at an exercise price of not less
than the stock’s current fair market value (as determined in compliance with
Treasury Regulation § 1.409A-1(b)(5)(iv)) as of the date of grant, and the
number of shares subject to such grant shall be fixed on the date of grant.

 

(b)           The Officer shall also be entitled to participate in any other
fringe benefits which are now or may be or become applicable to the Bank’s
executive employees, including the payment of reasonable expenses for attending
annual and periodic meetings of trade associations, and any other benefits which
are commensurate with the duties and responsibilities to be performed by the
Officer under this Agreement.  Additionally, the Officer shall be entitled to
such vacation and sick leave as shall be established under uniform employee
policies promulgated by the Bank.  The Bank shall reimburse the Officer for all
out-of-pocket reasonable and necessary business expenses which the Officer may
incur in connection with the Officer’s services on behalf of the Bank. The Bank
shall reimburse the Officer for such expenses described in this Paragraph
4(b) within 60 days of Officer’s incurring such expense.

 

(c)           The Bank shall provide the Officer with the use of a late model
automobile suitable to the status of the Officer of a type and for lease terms
to be approved by the Bank.  The Bank shall pay the dues of the Officer for
membership in a country club of the Officer’s choice located within the market
area of the Bank; provided that the Officer shall be responsible for personal
use of such club.

 

(d)           After Officer’s employment with the Bank is terminated for any
reason other than Cause (as defined in Paragraph 8), the Bank shall continue to
provide medical insurance coverage to the Officer and Officer’s spouse until
each has attained sixty-five (65) years of age, either, in the Bank’s
discretion, as part of the Bank’s group medical insurance plan or through
individual medical insurance policies.  The Bank shall be responsible for paying
directly all of the premiums required to meet its obligations under this
Paragraph 4(d).

 

5.             Term.  The initial term of employment under this Agreement shall
be for the period commencing upon the effective date of this Agreement and
ending three calendar years from the effective date of this Agreement.  On each
anniversary of the effective date of this

 

2

--------------------------------------------------------------------------------


 

Agreement, the term of this Agreement shall automatically be extended for an
additional one-year period beyond the then effective expiration date unless
written notice from the Bank or the Officer is received 90 days prior to an
anniversary date advising the other that this Agreement shall not be further
extended; provided that the Bank shall review the Officer’s performance annually
and make a specific determination pursuant to such review to renew this
Agreement prior to the 90 days’ notice.

 

6.             Loyalty; Noncompetition; Confidentiality.

 

(a)           The Officer shall devote his full efforts and entire business time
to the performance of the Officer’s duties and responsibilities under this
Agreement.

 

(b)           For and in consideration of the benefit provided by Paragraph
4(d) of this Agreement, which the Officer agrees is adequate consideration,
during the term of this Agreement, or any renewals thereof, and for a period of
one year after termination, the Officer agrees he will not, within the
“Restricted Area,” directly or indirectly, engage in any business that competes
with the Bank or any of its subsidiaries without the prior written consent of
the Bank; provided, however, that the provisions of this Paragraph shall not
apply in the event the Officer’s employment is unilaterally terminated by the
Bank for Cause (as such term is defined in Paragraph 8(c) hereof), or in the
event the Officer terminates his employment with the Bank for “good reason” (as
such term is defined in Paragraph 10(b) hereof) following a “Change in Control”
(as such term is defined in Paragraph 10(d) hereof).  The Restricted Area covers
the following divisible list of territories: Iredell and Elkin Counties, North
Carolina and within 25 miles of any Bank office operated during the term of this
Agreement.  The one-year restricted period, however, does not include any period
of violation or period of time required for litigation to enforce the Officer’s
agreement not to compete against the Bank.  Notwithstanding the foregoing, the
Officer shall be free, without such consent, to purchase or hold as an
investment or otherwise, up to five percent of the outstanding stock or other
security of any corporation which has its securities publicly traded on any
recognized securities exchange or in any over-the-counter market.

 

(c)           The Officer agrees he will hold in confidence all knowledge or
information of a confidential nature with respect to the business of the Bank or
any subsidiary received by the Officer during the term of this Agreement and
will not disclose or make use of such information without the prior written
consent of the Bank.  The Officer agrees that he will be liable to the Bank for
any damages caused by unauthorized disclosure of such information.  Upon
termination of his employment, the Officer agrees to return all records or
copies thereof of the Bank or any subsidiary in his possession or under his
control which relate to the activities of the Bank or any subsidiary.

 

(d)           The Officer acknowledges that it would not be possible to
ascertain the amount of monetary damages in the event of a breach by the Officer
under the provisions of this Paragraph 6.  The Officer agrees that, in the event
of a breach of this Paragraph 6, injunctive relief enforcing the terms of this
Paragraph 6 is an appropriate remedy.  If the scope of any restriction contained
in this Paragraph 6 is determined to be too broad by any court of

 

3

--------------------------------------------------------------------------------


 

competent jurisdiction, then such restriction shall be enforced to the maximum
extent permitted by law and the Officer consents that the scope of this
restriction may be modified judicially.

 

7.             Standards.  The Officer shall perform his duties and
responsibilities under this Agreement in accordance with such reasonable
standards expected of employees with comparable positions in comparable
organizations and as may be established from time to time by the Bank.  The Bank
will provide the Officer with the working facilities and staff customary for
similar executives and necessary for the Officer to perform his duties.

 

8.             Termination and Termination Pay.  For purposes of this Agreement,
the term “terminate” or “termination” shall mean a “separation from service” as
defined by Treasury Regulation § 1.409A-1(h).

 

(a)           The Officer’s employment under this Agreement shall be terminated
upon the death of the Officer during the term of this Agreement, in which event,
the Officer’s estate shall be entitled to receive the compensation due the
Officer through the last day of the calendar month in which the Officer’s death
shall have occurred and for a period of one month thereafter. All such payments
due under this Paragraph 8(a) shall be paid to the estate within 30 days of the
date of death of the Officer.

 

(b)           The Officer’s employment under this Agreement may be terminated at
any time by the Officer upon 60 days written notice to the Bank.  Upon such
termination, the Officer shall be entitled to receive compensation through the
effective date of such termination.  All such payments due under this Paragraph
8(b) shall be paid to the Officer within 30 days of the date of written notice
to the Bank.

 

(c)           The Bank may terminate the Officer’s employment at any time, but
any termination by the Bank, other than termination for Cause, shall not
prejudice the Officer’s right to compensation or other benefits under this
Agreement.  The Bank shall provide written notice specifying the grounds for
termination for Cause.  The Officer shall have no right to receive compensation
or other benefits for any period after termination for Cause.  Termination for
Cause shall include termination because of the Officer’s personal dishonesty or
moral turpitude, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.  Subject to Paragraph 11(b) below, any amount of compensation or
other benefit that the Officer has a right to as of the date of termination
shall be paid within 30 days of such termination.  Notwithstanding such
termination, the obligations under Paragraph 6(c) shall survive any termination
of employment.

 

(d)           Subject to the Bank’s obligations and the Officer’s rights under
(i) Title I of the Americans with Disabilities Act, §504 of the Rehabilitation
Act, and the Family and Medical Leave Act, and to (ii) the vacation leave,
disability leave, sick leave and any other leave policies of the Bank, the
Officer’s employment under this Agreement automatically shall

 

4

--------------------------------------------------------------------------------


 

be terminated in the event that the Bank determines that the Officer has become
disabled (as defined by Treasury Regulation § 1.409A-3(i)(4)) during the term of
this Agreement.  Upon any such termination, the Officer shall be entitled to
receive any compensation the Officer shall have earned prior to the date of
termination but which remains unpaid, and all such amounts shall be paid to the
Officer within 30 days of such termination.  The Officer shall also be entitled
to receive any payments provided under any disability income plan of the Bank
which is applicable to the Officer.

 

In the event of any disagreement between the Officer and the Bank as to whether
the Officer is physically or mentally disabled such as will result in the
termination of the Officer’s employment pursuant to this Paragraph 8(d), the
question of such disability shall be submitted to an impartial physician
licensed to practice medicine in North Carolina for determination and who will
be selected by mutual agreement of the Officer and the Bank, or failing such
agreement, by two (2) physicians (one (1) of whom shall be selected by the Bank
and the other by the Officer), and such determination of the question of such
disability by such physician or physicians shall be final and binding on the
Officer and the Bank.  The Bank shall pay the reasonable fees and expenses of
such physician or physicians in making any determination required under this
Paragraph 8(d).

 

9.             Additional Regulatory Requirements.  Notwithstanding anything
contained in this Agreement to the contrary, it is understood and agreed that
the Bank (or any of its successors in interest) shall not he required to make
any payment or take any action under this Agreement if:

 

(a)           such payment or action is prohibited by any governmental agency
having jurisdiction over the Bank (hereinafter referred to as “Regulatory
Authority”) because the Bank is declared by such Regulatory Authority to be
insolvent, in default or operating in an unsafe or unsound manner; or,

 

(b)           in the reasonable opinion of counsel to the Bank, such payment or
action (i) would be prohibited by or would violate any provision of state or
federal law applicable to the Bank, including, without limitation, the Federal
Deposit Insurance Act as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.

 

10.          Change in Control.

 

(a)           In the event of a termination of the Officer’s employment in
connection with, or within twenty-four (24) months after, a “Change in Control”
(as defined in Subparagraph (d) below) of Yadkin Valley Financial Corporation
other than for Cause (as defined in Paragraph 8), the Officer shall be entitled
to receive the amount set forth in Subparagraph (c) below.  Such sum shall be
payable as provided in Subparagraph (e) below.

 

5

--------------------------------------------------------------------------------


 

(b)           In addition to any rights the Officer might have to terminate this
Agreement contained in Paragraph 8, the Officer shall have the right to
terminate this Agreement for “good reason”, as such term is defined by Treasury
Regulation § 1.409A-1(n)(2), within twenty-four months following a Change in
Control of Yadkin Valley Financial Corporation.

 

(c)           In the event that the Officer’s employment is terminated pursuant
to this Paragraph 10, the Bank will be obligated to pay or cause to be paid to
Officer an amount equal to 2.99 times the Officer’s “base amount” as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(d)           For the purposes of this Agreement, the term Change in Control
shall mean as defined by Treasury Regulation § 1.409A-3(i)(5). Notwithstanding
the other provisions of this Paragraph 10, a transaction or event shall not be
considered a Change in Control if, prior to the consummation or occurrence of
such transaction or event, the Officer and the Bank agree in writing that the
same shall not be treated as a Change in Control for purposes of this Agreement.

 

(e)           Subject to Paragraph 11(b) below, such amounts payable pursuant to
this Paragraph 10 shall be paid in thirty-six (36) equal monthly payments on the
first day of each month beginning with the month following termination of this
Agreement.

 

(f)            Following an event constituting good reason for termination which
gives rise to Officer’s rights hereunder, the Officer shall have twelve (12)
months from the date of occurrence of such event to terminate this Agreement
pursuant to this Paragraph 10.  Any such termination shall be deemed to have
occurred only upon delivery to the Bank (or to any successor corporation) of
written notice of termination which describes the Change in Control and the
event constituting good reason.  If Officer does not so terminate this Agreement
within such twelve-month period, he shall thereafter have no further rights
hereunder with respect to the event constituting good reason, but shall retain
rights, if any, hereunder with respect to any other event constituting good
reason as to which such period has not expired.

 

(g)           In the event any dispute shall arise between the Officer and the
Bank as to the terms or interpretation of this Agreement, including this
Paragraph 10, whether instituted by formal legal proceedings or otherwise,
including any action taken by the Officer to enforce the terms of this Paragraph
10 or in defending against any action taken by the Bank, the Bank shall
reimburse the Officer for all costs and expenses, proceedings or actions, in the
event the Officer prevails in any such action.

 

11.          Conditions to any Payment of Severance Amounts.

 

(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, purchase or otherwise, all or substantially
all of the assets of the Bank.

 

6

--------------------------------------------------------------------------------


 

(b)           If: (1) when the Officer’s employment terminates under this
Agreement he is a specified employee, as defined in Section 409A of the Code or
the regulations promulgated thereunder; (2) the Officer’s employment did not
terminate because of his death; (3) any payments under this Agreement will
result in additional tax or interest to the Officer because of Section 409A or
the regulations promulgated thereunder; and (4) an exemption from the six-month
delay requirement of Section 409A(a)(2)(B)(i) is not available, then despite any
provision of this Agreement to the contrary the Officer will not be entitled to
such payments until the earlier of: (1) six months and one day after termination
of the Officer’s employment; or (2) his death.  Payments that would have
otherwise been paid during such six month and one day period shall be
accumulated and paid on the earlier of: (1) the first day of the seventh month
after such termination of employment; or (2) death of the Officer; and the
remaining amount of any such payment due under this Agreement shall be paid as
set forth elsewhere in this Agreement without regard to this Paragraph.

 

12.          Successors and Assigns.

 

(a)           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, purchase or otherwise, all or substantially
all of the assets of the Bank.

 

(b)           Since the Bank is contracting for the unique and personal skills
of the Officer, the Officer shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

 

13.          Modification; Wavier; Amendments.  This Agreement represents,
constitutes, and incorporates the entire, exclusive, and complete understanding
of the parties hereto and replaces all previous agreements.  No provision of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing, signed by the Officer and on
behalf of the Bank by such officer as may be specifically designated by the
Board of Directors.  No waiver by either party hereto, at any time, of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No amendment or addition to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

 

14.          Applicable Law.  This Agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of North Carolina, except to the extent that federal law shall be deemed to
apply.

 

15.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

7

--------------------------------------------------------------------------------


 

16.          Compliance with Internal Revenue Code Section 409A.  The Bank and
the Officer intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986. 
If any provision of this Agreement does not satisfy the requirements of section
409A, such provision shall nevertheless be applied in a manner consistent with
those requirements. If any provision of this Agreement would subject the Officer
to additional tax or interest under section 409A, the Bank shall reform the
provision.  However, the Bank shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Officer
to additional tax or interest, and the Officer shall not be required to incur
any additional compensation expense as a result of the reformed provision. 
References in this Agreement to section 409A of the Internal Revenue Code of
1986 include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Internal Revenue Code section 409A.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

 

 

YADKIN VALLEY BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

By:

/s/ William A. Long

 

 

 

William A. Long

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

Attest:

 

 

 

 

 

/s/ Patricia Wooten

 

 

Corporate Secretary

 

 

 

 

 

 

 

 

 

 

OFFICER

 

 

 

 

 

/s/Stephen S. Robinson

(SEAL)

 

 

Stephen S. Robinson

 

8

--------------------------------------------------------------------------------
